DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
	Here, the limitations “obtaining a first set of data associated with a first set of variables that characterize movements of an autonomous vehicle over time and commands provided to the autonomous vehicle over time;  determining, using a first matrix based on at least the first set of data, non-zero values and an associated second set of variables that describe a control model used to perform an autonomous driving operation of the autonomous vehicle; and calculating values for a feedback controller that describes a transfer function used to perform the autonomous driving operation of the autonomous vehicle driven on a road” recited in claim 1 and similarly in claims 9 and 17 recites the abstract idea of a mental process.  If a claim limitation, under its broadest reasonable interpretation, recites a limitation that can practically be performed in the human mind, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The above limitations of independent claims 1, 9, and 17 fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively, be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
	Here, a human being could mentally obtain a first set of variables describing movements and commands of an autonomous vehicle on their own through simple calculations.  Then, the human being could use a matrix, with pen and paper, to describe a control model of autonomous driving operations. Finally, a human being could calculate values that describe a transfer function of this vehicle.
	In addition, the limitations “obtaining a first set of data associated with a first set of variables that characterize movements of an autonomous vehicle over time and commands provided to the autonomous vehicle over time; determining, using a first matrix based on at least the first set of data, non-zero values and an associated second set of variables that describe a control model used to perform an autonomous driving operation of the autonomous vehicle; and calculating values for a feedback controller that describes a transfer function used to perform the autonomous driving operation of the autonomous vehicle driven on a road” in addition to being a mental process is additionally a mathematical concept reciting mathematical relationships and calculations. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”).
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation. 
For example, with respect to claim 1, 9, and 17 additional elements include a generic “autonomous vehicle” (Spec. ¶3 “to operate an autonomous vehicle, such as an autonomous semi-trailer truck”) in claim 1; a generic “non-transitory computer readable storage medium” (Spec. ¶47 “A computer-readable medium may include removable and non-removable storage devices including, but not limited to, Read Only Memory (ROM), Random Access Memory (RAM), compact discs (CDs), digital versatile discs (DVD), etc. Therefore, the computer-readable media can include a non-transitory storage media.”) in claim 9; and a generic processor (Spec. ¶48 “digital signal processor (DSP) that is a specialized microprocessor”) and memory (¶47 “Read Only Memory (ROM), Random Access Memory (RAM), compact discs (CDs), digital versatile discs (DVD)”) in claim 17. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”) This “autonomous vehicle”, “non-transitory computer readable storage medium”, “processor” and “memory” are therefore generic and are not used to carry out the abstract idea claim limitations. The “autonomous vehicle”, “non-transitory computer readable storage medium”, “processor” and “memory” constitutes generally linking of the use of the abstract idea to a particular technological environment (i.e. “obtaining a data driven model for autonomous driving . . . characterize movements of an autonomous vehicle). In addition, the limitations reciting an autonomous vehicle are merely intended use limitations carried out by the abstract idea (i.e., provided to the autonomous vehicle, used to perform autonomous driving . . . of the autonomous vehicle)
	In addition, merely “[u]sing a computer to accelerate an ineligible mental process does
not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
In addition, the limitation “obtaining a first set of data associated with a first set of variables that characterize movements of an autonomous vehicle over time and commands provided to the autonomous vehicle over time;” constitutes insignificant presolution activity that merely gathers data and, therefore, does not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional element of a “autonomous vehicle” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the autonomous vehicle is passively recited and does not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, the autonomous vehicle does not amount to “significantly more” than the abstract ideas themselves.
	The additional elements of the dependent claims merely refine and further limit the
abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG
analysis. None of the dependent claims considered individually, including their respective
limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed. 
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The
claims as a whole, do not amount to significantly more than the abstract idea itself because the
claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of an autonomous vehicle itself which implements the abstract idea (e.g., the general purpose operational data calculations which many autonomous vehicles already have and implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (i.e. “obtaining a data driven model for autonomous driving . . . characterize movements of an autonomous vehicle). In addition, the limitations reciting an autonomous vehicle are merely intended use limitations carried out by the abstract idea (i.e., provided to the autonomous vehicle, used to perform autonomous driving . . . of the autonomous vehicle)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 5 recites “wherein the associated second set of variables”.  This lacks proper antecedent basis, and it is unclear which “second set of variables” is being referred to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram (US20130197792A1)(hereinafter “Wolfram”) in view of Freidrichshafen (US20190322313A1)(hereinafter “Freidrichshafen”), further in view of Van (US20200183341A1)(hereinafter “Van”), and further in view of Nonami (hereinafter “US20040245378A1”)(hereinafter “Nonami”).
	With respect to claim 1 and similarly 9 and 17,
Wolfram discloses: 
	obtaining a first set of data associated with a first set of variables that characterize movements of a vehicle over time and commands provided to the vehicle over time;  (Wolfram ¶16 “A modeled movement of the vehicle can then be virtually derived using a movement model of the vehicle on the basis of the received control command inputs, with the result that the movement of the vehicle with respect to the actual control command inputs can be simulated in a movement modeling unit.”; Wolfram ¶25 “The movement model from the movement modeling unit may be a dynamic movement model in which the entire dynamics of the vehicle are simulated using a model. However, the movement model may also be a kinematic movement model in which the movement with respect to the control command inputs is derived from the kinematic relationships of the vehicle. Finally, in one simple form, the movement model may also be a database containing maximum values for the movement for particular control command inputs, the movement then being estimated using the control command inputs and the reference values stored in the database.”)
Wolfram fails to disclose:
movements of an autonomous vehicle
However, Freidrichshafen, from the same field of endeavor, discloses:
movements of an autonomous vehicle (Freidrichshafen ¶42 “The invention also relates to an autonomous vehicle”; ¶69 “The control path R comprises three components. The components are modeled as a first transfer function G1, a second transfer function G2, and a third transfer function G3. A transfer function G normally models the behavior of linear control circuit elements. The transfer function is obtained, for example, through the Laplace transformation or the z-transformation of the linear differential equations describing the system. The transfer function describes the input and output behaviors of a linear, time-invariant transfer system. In the example of a steering control system 20, the first component of the control path R is a steering actuator LA. The second component of the control path R is a steering column LS. The third component of the control path R is a vehicle 1 (cf. FIG. 4).”; Freidrichshafen ¶80 “The third model steering signal wC is incorporated in a steering signal s for the control path R via the output interface 12.”; Freidrichshafen ¶81 “In addition to the third steering signal sC, the third controller C receives a third control variable yC as an input. In the case of the steering control system 20, the third control variable yC comprises the actual driving direction. The third control variable yC is measured with a fourth sensor DC in the control path R downstream of the third component. In the case of a vehicle movement, the fourth sensor DC is a position sensor, preferably a GPS sensor.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the movements of an autonomous vehicle, as taught by Freidrichshafen, with the method of Wolfram, in order “to take a driver's intention into account in pronounced cascaded control structures and with the presence of integrating control components.” (Freidrichshafen ¶10) 
Wolfram in view of Freidrichshafen fail to disclose:
determining, using a first matrix based on at least the first set of data
non-zero values and an associated second set of variables that describe a control model used to perform an autonomous driving operation of the autonomous vehicle;  
However, Van, from the same field of endeavor, discloses:
determining, using a first matrix based on at least the first set of data,  (Van ¶66“In particular, using the modified Denavit-Hartenberg convention, it is shown that a dynamic model is obtained, which is linear with respect to a set of parameters X, called base parameters, according to a matrix relation of the type: 

    PNG
    media_image1.png
    43
    132
    media_image1.png
    Greyscale
; Van ¶67 “In the matrix Φ, the terms depending on 
    PNG
    media_image2.png
    32
    20
    media_image2.png
    Greyscale
 are necessarily related to the coefficients of the inertia matrix.”; Van ¶68 “Hence, the torque Γ of the joint j for 1 less than or equal to j less than or equal to N, where N is the number of joints, may be written as:

    PNG
    media_image3.png
    66
    461
    media_image3.png
    Greyscale

“; Van ¶69 “where the A1j,  Bjik,  Cji,  Gj, depend on the angular positions of the axes (i.e. the vector 8) and on the base parameters (i.e. on x). Whereas Fj depends on the angular speeds of the axes (i.e. the vector 8).”)

    PNG
    media_image1.png
    43
    132
    media_image1.png
    Greyscale
non-zero values and an associated second set of variables that describe a control model used to perform an autonomous driving operation of the autonomous vehicle;  (Van ¶66“In particular, using the modified Denavit-Hartenberg convention, it is shown that a dynamic model is obtained, which is linear with respect to a set of parameters X, called base parameters, according to a matrix relation of the type: 
“)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of  determining non-zero values and an associated second set of variable that described a control model used to perform an autonomous driving operation by using a first matrix on at least a first set of data, as taught by Van, with the method of Wolfram in view of Freidrichshafen, in order to obtain a dynamic model of a robot or autonomous vehicle. (Van ¶65 “The dynamic model of the robot may be obtained using various conventions used in robotics, in particular the Denavit-Hartenberg convention”)
Wolfram in view of Freidrichshafen, further in view of Van discloses: 
to perform the autonomous driving operation of the autonomous vehicle driven on a road  (Freidrichshafen ¶41 “driver assistance system is configured to calculate a curvature of the roadway… guides the vehicle in the middle of a driving lane”; Friendrichshafen ¶42 “The invention also relates to an autonomous vehicle”)
	Wolfram in view of Freidrichshafen, further in view of Van fails to disclose:
and calculating values for a feedback controller that describes a transfer function used to perform the autonomous driving operation of the autonomous vehicle driven on a road 
However, Nonami, from the same field of endeavor, discloses:

    PNG
    media_image4.png
    66
    405
    media_image4.png
    Greyscale
and calculating values for a feedback controller that describes a transfer function used to perform the autonomous driving operation of the autonomous vehicle (Nonami ¶25 “an autonomous control algorithm wherein the mathematical model for transfer function representation encompassing pitching operation input through pitch axis attitude angles in the tri-axis orientation control for said small unmanned helicopter is defined as 
“)
	Accordingly,  would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of calculating values for a feedback controller that describes a transfer function used to perform the autonomous driving operation of the autonomous vehicle, as taught by Nonami, with the method of Wolfram in view of Fredrichshafen, further in view of Van, in order for a vehicle to be controlled autonomously using mathematical modelling. (Nonami ¶26 “is controlled autonomously based on the aforementioned mathematical model”)

With respect to claim 8, 
Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, discloses:
performing the autonomous driving operation by sending a steering command to a steering motor based on at least the calculated values of the feedback controller. (Fredrichshafen ¶17 “the so called control variable, also referred to as the actual value, is continuously recorded. During this recording, the control variable is continuously compared to a steering signal, also referred to as the steering variable and/or the target value. The steering signal is a variable that is not directly affected by the relevant control supplied to the control circuit externally, and which is to follow an output signal of the control in a predefined dependence. The actual value deviates from the target value as a function of the interference signal, also referred to as an interference variable. Interference signals comprise all of the external variables that interfere with the intended effects in a control. Depending on the results of this comparison, the control variable is affected such that it harmonizes with the steering signal. The resulting effect takes place in a circuit, the so-called control circuit. The control variable acts on itself in a circuit structure in the manner of negative feedback.”)

Claims 2-3, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, further in view of Xiong (US20190195631)(hereinafter “Xiong”).
	
With respect to claim 2 and similarly 10, 
Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami discloses:
Values for a feedback controller Nonami ¶25 “an autonomous control algorithm wherein the mathematical model for transfer function representation encompassing pitching operation input through pitch axis attitude angles in the tri-axis orientation control for said small unmanned helicopter is defined as 
    PNG
    media_image4.png
    66
    405
    media_image4.png
    Greyscale

“)

Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami fails to disclose:
wherein the values for the feedback controller are based on at least the non-zero values of the control model and a disturbance value that describes a driving related disturbance experienced by the autonomous vehicle.
However, Xiong, from the same field of endeavor, discloses:
wherein the values for the feedback controller are based on at least the non-zero values of the control model and a disturbance value that describes a driving related disturbance experienced by the autonomous vehicle. (Xiong ¶50 “calculating predicted location information of the target object at the current moment according to the following formula:

    PNG
    media_image5.png
    38
    288
    media_image5.png
    Greyscale
”; Xiong ¶51 “where, xklk-1 is the predicted location information of the target object at the current moment, F k-1 is an ideal state transition matrix at the last moment, the ideal state transition matrix is a matrix form of the ideal state transfer function Bk-l is a control model matrix corresponding to the control quantity uk-1, w-k is a process noise at the current moment, and the process noise at the current moment is for characterizing a prediction error when the location information of the target object is predicted at the current moment”. Here, w-k would be the disturbance value in the form of “process noise”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of using non-zero values of the control model and a disturbance value that’ describes a driving related disturbance as values for a feedback controller, as taught by Xiong, in the system of Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, in order to more easily adjust for an error to further pinpoint location information of a vehicle. (Xiong ¶43 “determining an error value of the third location information under a preset constraint condition, and correcting the third location information according to the error value to obtain final location information of the target object at the current moment.”)

With respect to claim 3 and similarly 11,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, and further in view of Xiong discloses:
wherein the values minimize one or more errors associated with one or more commands provided by the feedback controller to compensate for the driving related disturbance. (Xiong ¶73 “As can be seen from the above, in the positioning method provided in this embodiment, the error value of the third location information is determined according to the preset constraint condition corresponding to the constraint equation for characterizing the current motion manner of the target object, and the third location information is corrected according to the error value, the corrected final location information is more accurate, thereby improving the accuracy of positioning”)

With respect to claim 7,
Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami discloses:
the first set of variables that characterize the movements of the autonomous vehicle (Wolfram ¶16 “A modeled movement of the vehicle can then be virtually derived using a movement model of the vehicle on the basis of the received control command inputs, with the result that the movement of the vehicle with respect to the actual control command inputs can be simulated in a movement modeling unit.”; Wolfram ¶25 “The movement model from the movement modeling unit may be a dynamic movement model in which the entire dynamics of the vehicle are simulated using a model. However, the movement model may also be a kinematic movement model in which the movement with respect to the control command inputs is derived from the kinematic relationships of the vehicle. Finally, in one simple form, the movement model may also be a database containing maximum values for the movement for particular control command inputs, the movement then being estimated using the control command inputs and the reference values stored in the database.”)
Wolfram in view of Freidrichshafen, further in view of Van, and  further in view of Nonami fails to disclose:
wherein the first set of variables that characterize the movements of the autonomous vehicle include a longitudinal velocity of the autonomous vehicle, and a lateral velocity of the autonomous vehicle.
However, Xiong, from the same field of endeavor, discloses:
wherein the first set of variables that characterize the movements of the autonomous vehicle include a longitudinal velocity of the autonomous vehicle, and a lateral velocity of the autonomous vehicle. (Xiong ¶36 “the state equation is xk=f (xk-1 , uk-1) , the observation equation is: zk=h(xk)+vk, where, xk is the third location information, xk-1 the first location information, uk-1 is a control quantity of preset parameter(s) in parameters for describing location information at the last moment, f(x ,u) is a preset ideal state transfer function, zk is the second location information, h(x) is an ideal state measurement function determined according to attributes of the sensor, vk is a measurement noise corresponding to each parameter for describing location information at the current moment.”; Xiong ¶38 “uk-1 may be a two-dimensional vector for characterizing a linear velocity control amount and an angular velocity control amount.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement data including a longitudinal and lateral velocity of an autonomous vehicle, as taught by Xiong, with the method of Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, in order to better model the motion of the autonomous vehicle with more parameters for constraints. (Xiong ¶69 “the constraint equation for characterizing the current motion manner of the target object may be determined according to a mapping relationship between the motion manner of the target object in the current positioning process and each parameter for describing the location information.”)
Claims 4-6  are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, further in view of Van, and further in view of Shakibay (US20200309564)(hereinafter “Shakibay”).
With respect to claim 4,
Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami discloses:
A first matrix (Van ¶66“In particular, using the modified Denavit-Hartenberg convention, it is shown that a dynamic model is obtained, which is linear with respect to a set of parameters X, called base parameters, according to a matrix relation of the type: 

    PNG
    media_image1.png
    43
    132
    media_image1.png
    Greyscale
; Van ¶67 “In the matrix Φ, the terms depending on 
    PNG
    media_image2.png
    32
    20
    media_image2.png
    Greyscale
 are necessarily related to the coefficients of the inertia matrix.”; Van ¶68 “Hence, the torque Γ of the joint j for 1 less than or equal to j less than or equal to N, where N is the number of joints, may be written as:

    PNG
    media_image3.png
    66
    461
    media_image3.png
    Greyscale

“; Van ¶69 “where the A1j,  Bjik,  Cji,  Gj, depend on the angular positions of the axes (i.e. the vector 8) and on the base parameters (i.e. on x). Whereas Fj depends on the angular speeds of the axes (i.e. the vector 8).”)
Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami fails to disclose:
Wherein the first matrix is obtained by:
constructing a second matrix that includes the first set of data and a second set of data derived by performing mathematical operations on the first set of data;
constructing a third matrix comprising derivatives of the first set of data over time;
However, Shakibay, from the same field of endeavor, discloses:
 wherein the first matrix is obtained by: 
constructing a second matrix that includes the first set of data and a second set of data derived by performing mathematical operations on the first set of data; (Shakibay ¶58 “In an exemplary embodiment, minimizing the variations of the rows of the first residual matrix may include minimizing variations of rows of a matrix [Err'], a column of the matrix [Err'] at the ith moment given by the following:

    PNG
    media_image6.png
    42
    410
    media_image6.png
    Greyscale
”
 constructing a third matrix comprising derivatives of the first set of data over time; (Shakibay ¶69 “In an exemplary embodiment, minimizing the variations of the rows of the second residual matrix in steps 124, 126, and 128 may further include minimizing the variations of the rows of the second residual matrix with respect to a constant part of a drift error of a j-gyroscope of the plurality of gyroscopes according to a third iterative operation. The j-gyroscope may be associated with a j-axis of the gyro frame, where 
    PNG
    media_image7.png
    32
    155
    media_image7.png
    Greyscale
. An rth iteration of the third iterative operation may include minimizing the variations of the rows of the second residual matrix with respect to the constant part of the j-gyro drift error by estimating an optimal constant part ocgdj of the j-gyro drift error, and calculating a fine estimate of the optimal trans formation matrix (step 130) by updating the transformation matrix C-gigo according to a set of recursive operations defined by the following:

    PNG
    media_image8.png
    84
    403
    media_image8.png
    Greyscale
”; 
Shakibay ¶71 “
    PNG
    media_image9.png
    35
    53
    media_image9.png
    Greyscale
 is a first derivative of the transformation matrix Cgigo with respect to an incremental rotation angle dθj sensed by the j-gyroscope”)
and deriving the first matrix by using a minimization function on the second matrix and the third matrix. (Shakibay ¶68 “minimizing the variations of the rows of the second residual matrix in step 122 may include minimizing variations of rows of a matrix [Erra], a column of the matrix [Erra] at the ith moment given by the following:

    PNG
    media_image10.png
    36
    364
    media_image10.png
    Greyscale
”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of constructing a second matrix by deriving a first matrix, and constructing a third matrix through derivations, as well as using a minimization function on a second and third matrix, as taught by Shakibay, with the method of Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, in order to easily obtain a transformation matrix without having large degrees of error. (Shakibay ¶4 “obtaining a transformation matrix from the sensor frame to the navigation frame with a small integration error”)

With respect to claim 5,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, and further in view of Shakibay discloses:
wherein the second matrix includes constant values, (Shakibay ¶58 “; 
    PNG
    media_image11.png
    33
    89
    media_image11.png
    Greyscale
 is an external gravity disturbance (EGD) vector in the inertial frame at the ith moment… 
    PNG
    media_image11.png
    33
    89
    media_image11.png
    Greyscale
 may be extracted from an Earth gravity model (EGM).”
and wherein the second set of data includes data calculated as polynomial functions or trigonometric functions of the first set of variables, (Shakibay ¶56 “aa is the IMU-sensed acceleration vector in the accelerometer frame at the ith moment”)
and wherein the associated second set of variables correspond to one or more of the polynomial functions or the trigonometric functions of the first set of variables. (Shakibay ¶54 “Cgigo is a transformation matrix from the gyro frame at the ith moment to the gyro frame at the starting moment,”; Shakibay ¶57 “
    PNG
    media_image12.png
    29
    29
    media_image12.png
    Greyscale
 is a normal gravity vector corrected for a centrifugal acceleration of Earth in the inertial frame at the ith moment”)

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, further in view of Shakibay 
	With respect to claim 6,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, and further in view of Shakibay discloses:
wherein each row of the second matrix and the third matrix describes data associated with a same time, (Shakibay ¶36 “step 102 may include maintaining IMU 200 at a first orientation with respect to Earth for a first period of time (step 106), rotationally displacing IMU 200 back-and-forth about rotation axis 210 for a second period of time (step 108), maintaining IMU 200 at one of the first orientation and a second orientation with respect to Earth for a third period of time (step 110), and obtaining positions of IMU 200 by an external positioning system (EPS) 212 during the first period of time, the second period of time, and the third period of time (step 112).”) 
and wherein at least some columns of the second matrix and the third matrix describes data associated with a command provided to the autonomous vehicle over time. (Van ¶108 “
    PNG
    media_image13.png
    38
    227
    media_image13.png
    Greyscale
”; Van ¶109 “where μj is a positive real defined square matrix, which serves as a parameter for adjusting the speed of convergence of the estimation. This formula results from the application of the recursive gradient algorithm.”; Van ¶113 “The following compensation law is finally proposed: 

    PNG
    media_image14.png
    90
    269
    media_image14.png
    Greyscale
”; Van ¶98 “This law consists in minimizing the square or, in a variant, the sum of the squares, of an error signal Ɛj(t), corresponding to the command Uj(t) passed through a high-pass filter intended to eliminate the direct component of Uj(t)”. Here the command Uj(t) is filtered and used in the above recursive gradient algorithm.)

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami,  and further in view of Shakibay , and further in view of Park (US20200149894)(hereinafter “Park”).
	With respect to claim 12,
	Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, : 
A first matrix (Van ¶66“In particular, using the modified Denavit-Hartenberg convention, it is shown that a dynamic model is obtained, which is linear with respect to a set of parameters X, called base parameters, according to a matrix relation of the type: 

    PNG
    media_image1.png
    43
    132
    media_image1.png
    Greyscale
; Van ¶67 “In the matrix Φ, the terms depending on 
    PNG
    media_image2.png
    32
    20
    media_image2.png
    Greyscale
 are necessarily related to the coefficients of the inertia matrix.”; Van ¶68 “Hence, the torque Γ of the joint j for 1 less than or equal to j less than or equal to N, where N is the number of joints, may be written as:

    PNG
    media_image3.png
    66
    461
    media_image3.png
    Greyscale

“; Van ¶69 “where the A1j,  Bjik,  Cji,  Gj, depend on the angular positions of the axes (i.e. the vector 8) and on the base parameters (i.e. on x). Whereas Fj depends on the angular speeds of the axes (i.e. the vector 8).”)
Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, fails to disclose:
Wherein the first matrix is obtained by:
constructing a second matrix that includes the first set of data and a second set of data derived by performing mathematical operations on the first set of data;
constructing a third matrix comprising derivatives of the first set of data over time;
However, Shakibay, from the same field of endeavor, discloses:
 wherein the first matrix is obtained by: 
constructing a second matrix that includes the first set of data and a second set of data derived by performing mathematical operations on the first set of data; (Shakibay ¶58 “In an exemplary embodiment, minimizing the variations of the rows of the first residual matrix may include minimizing variations of rows of a matrix [Err'], a column of the matrix [Err'] at the ith moment given by the following:

    PNG
    media_image6.png
    42
    410
    media_image6.png
    Greyscale
”
 constructing a third matrix comprising derivatives of the first set of data over time; (Shakibay ¶69 “In an exemplary embodiment, minimizing the variations of the rows of the second residual matrix in steps 124, 126, and 128 may further include minimizing the variations of the rows of the second residual matrix with respect to a constant part of a drift error of a j-gyroscope of the plurality of gyroscopes according to a third iterative operation. The j-gyroscope may be associated with a j-axis of the gyro frame, where 
    PNG
    media_image7.png
    32
    155
    media_image7.png
    Greyscale
. An rth iteration of the third iterative operation may include minimizing the variations of the rows of the second residual matrix with respect to the constant part of the j-gyro drift error by estimating an optimal constant part ocgdj of the j-gyro drift error, and calculating a fine estimate of the optimal trans formation matrix (step 130) by updating the transformation matrix C-gigo according to a set of recursive operations defined by the following:

    PNG
    media_image8.png
    84
    403
    media_image8.png
    Greyscale
”; 
Shakibay ¶71 “
    PNG
    media_image9.png
    35
    53
    media_image9.png
    Greyscale
 is a first derivative of the transformation matrix Cgigo with respect to an incremental rotation angle dθj sensed by the j-gyroscope”)
and deriving the first matrix by using a minimization function on the second matrix and the third matrix. (Shakibay ¶68 “minimizing the variations of the rows of the second residual matrix in step 122 may include minimizing variations of rows of a matrix [Erra], a column of the matrix [Erra] at the ith moment given by the following:

    PNG
    media_image10.png
    36
    364
    media_image10.png
    Greyscale
”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of constructing a second matrix by deriving a first matrix, and constructing a third matrix through derivations, as well as using a minimization function on a second and third matrix, as taught by Shakibay, with the method of Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, in order to easily obtain a transformation matrix without having large degrees of error. (Shakibay ¶4 “obtaining a transformation matrix from the sensor frame to the navigation frame with a small integration error”)
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, and further in view of Shakibay fails to disclose:
and deriving the first matrix by using a sparse regression technique on the second matrix and the third matrix.
However, Park, from the same field of endeavor, discloses:
and deriving the first matrix by using a sparse regression technique on the second matrix and the third matrix. (Park ¶48 “Given a linear regression, the LSR-Lasso solves the .f! 1-penalized regression so as to minimize: 
    PNG
    media_image15.png
    90
    288
    media_image15.png
    Greyscale
”. Using LASSO, a well-known sparse regression technique)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the sparse regression technique on the second and third matrix, as taught by Park, with the method of Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, and further in view of Shakibay in order to minimize errors in data. (Park ¶48 “”LSR-Lasso minimizes the usual sum of squared errors”)

With respect to claim 13,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Shakibay, and further in view of Park discloses:
 wherein the sparse regression technique includes using a minimization function. Park ¶48 “Given a linear regression, the LSR-Lasso solves the .f! 1-penalized regression so as to minimize: 
    PNG
    media_image15.png
    90
    288
    media_image15.png
    Greyscale
”.)

With respect to claim 15,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Shakibay, and further in view of Park discloses:
 wherein at least some columns of the second matrix and the third matrix describes data associated with a movement of the autonomous vehicle.
	(Van ¶108 “
    PNG
    media_image13.png
    38
    227
    media_image13.png
    Greyscale
”; Van ¶109 “where μj is a positive real defined square matrix, which serves as a parameter for adjusting the speed of convergence of the estimation. This formula results from the application of the recursive gradient algorithm.”; Van ¶113 “The following compensation law is finally proposed: 

    PNG
    media_image14.png
    90
    269
    media_image14.png
    Greyscale
”; Van ¶98 “This law consists in minimizing the square or, in a variant, the sum of the squares, of an error signal Ɛj(t), corresponding to the command Uj(t) passed through a high-pass filter intended to eliminate the direct component of Uj(t)”. Here the command Uj(t) is filtered and used in the above recursive gradient algorithm.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, and further in view of Shakibay , further in view of Park, and further in view of Wood (US20190056736)(“hereinafter” Wood).
With respect to claim 14, 
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Shakibay, and further in view of Park discloses:
the first set of data (Wolfram ¶16 “A modeled movement of the vehicle can then be virtually derived using a movement model of the vehicle on the basis of the received control command inputs, with the result that the movement of the vehicle with respect to the actual control command inputs can be simulated in a movement modeling unit.”; Wolfram ¶25 “The movement model from the movement modeling unit may be a dynamic movement model in which the entire dynamics of the vehicle are simulated using a model. However, the movement model may also be a kinematic movement model in which the movement with respect to the control command inputs is derived from the kinematic relationships of the vehicle. Finally, in one simple form, the movement model may also be a database containing maximum values for the movement for particular control command inputs, the movement then being estimated using the control command inputs and the reference values stored in the database.”)
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Shakibay, and further in view of Park fails to disclose:
wherein the first set of data includes a first set of samples obtained from a tractor portion of the autonomous vehicle and a second set of samples obtained from a trailer portion of the autonomous vehicle.
However, Wood, from the same field of endeavor, discloses:
wherein the first set of data includes a first set of samples obtained from a tractor portion of the autonomous vehicle and a second set of samples obtained from a trailer portion of the autonomous vehicle. (Wood ¶10 “Additionally or alternatively, one or more of LIDAR sensors mounted to respective booms of a rooftop sensor array of the tractor unit can generate detailed LIDAR sensor data that indicates the dimensions of the cargo trailer as well as the location of the bogie and axle positions. Based at least partially on sensor data from the sensors, the control system can determine a set of trailer configuration parameters of a cargo trailer coupled to the self-driving tractor unit.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of using data sample from a tractor and trailer portion of an autonomous vehicle, as taught by Wood, with the method of Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Shakibay, and further in view of Park, in order to acquire more detailed dimensions of the cargo trailer as well as the location of the bogie and axle positions. This additionally helps in determining trailer configuration parameters of a cargo trailer coupled to the self-driving tractor unit. (Wood ¶10 “one or more of LIDAR sensors  mounted to respective booms of a rooftop sensor array of the tractor unit can generate detailed LIDAR sensor data that indicates the dimensions of the cargo trailer as well as the location of the bogie and axle positions. Based at least partially on sensor data from the sensors, the control system can determine a set of trailer configuration parameters of a cargo trailer coupled to the self-driving tractor unit.”)

Claims 16 rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, , and further in view of Czlapinski (US20160139599)(hereinafter “Czlapinski”).
With respect to claim 16, Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami discloses:
Characterizing movements of an autonomous vehicle: (Wolfram ¶16 “A modeled movement of the vehicle can then be virtually derived using a movement model of the vehicle on the basis of the received control command inputs, with the result that the movement of the vehicle with respect to the actual control command inputs can be simulated in a movement modeling unit.”; Wolfram ¶25 “The movement model from the movement modeling unit may be a dynamic movement model in which the entire dynamics of the vehicle are simulated using a model. However, the movement model may also be a kinematic movement model in which the movement with respect to the control command inputs is derived from the kinematic relationships of the vehicle. Finally, in one simple form, the movement model may also be a database containing maximum values for the movement for particular control command inputs, the movement then being estimated using the control command inputs and the reference values stored in the database.”)
Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami fails to disclose:
wherein the first set of variables that characterize the movements of the autonomous vehicle include an angular velocity of a tractor portion of the autonomous vehicle, (Czlapinski ¶52 “Equation 60 also uses: ω.sub.o, instantaneous rotational velocity of a left (outer) wheel group; and ω.sub.i, instantaneous rotational velocity of a right (inner) wheel group. ω.sub.o is velocity data derived from a left wheel speed sensor 62 which is associated with the left wheel group and ω.sub.i is velocity data derived from a right wheel speed sensor 64 which is associated with the right wheel group.”; Czlapinski ¶70 “Dead reckoning can provide an estimate of turning radius of a trailer rear axle group without using wheel group velocity data from wheel speed sensors of the trailer rear axle group when the tractor has been steered into a turn after the tractor-trailer has been moving in a straight line of travel. The turning radius estimate is calculated by mathematically integrating rotational velocity of an outer wheel group ω.sub.o of the tractor and also mathematically integrating rotational velocity of an inner wheel group ω.sub.i of the tractor”)
and an angular velocity of a trailer portion of the autonomous vehicle. (Czlapinski ¶72 “When two axle groups are turning about respective radii of turning whose instantaneous centers are within a defined zone of coincidence, it is possible to use outer wheel group rotational velocity from one axle group and inner wheel group rotational velocity from the other axle group provided that wheel diameters are substantially identical and that each axle group has the same length and mounting on its respective vehicle so that the outer and inner wheel groups of both axle groups follows substantially a common track.”; Czlapinski Fig. 8  as shown below:

    PNG
    media_image16.png
    444
    669
    media_image16.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of using variables that characterize movements of an angular velocity of a tractor and trailer portion of an autonomous vehicle, as taught by Czlapinski, with the method of Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, in order to more precisely calculate for a turning radius and articulation angle. This helps aid in controlling the gap between tractor and trailer. (Czlapinski ¶71 “The difference between the integration results at the end of the interval of time discloses how much farther the tractor outer wheel group has traveled along the roadway than the tractor inner wheel group during the interval of time. That difference can then be used to estimate turning radius of the trailer rear axle group at that time because of inherent lag in the trailer rear axle group 's tracking the path of travel of the tractor. The estimated turning radius can then be used to estimate articulation angle at the end of the interval of time. The articulation angle measurement may have enough precision for use in gap control to operate a deployed fairing to a non-deployed position.”)

Claims 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, further in view of Xiong, and further in view of Handa (EP1103938A1)(hereinafter “Handa”).
	With respect to claim 18,
Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami discloses:
Values for a feedback controller Nonami ¶25 “an autonomous control algorithm wherein the mathematical model for transfer function representation encompassing pitching operation input through pitch axis attitude angles in the tri-axis orientation control for said small unmanned helicopter is defined as 
    PNG
    media_image4.png
    66
    405
    media_image4.png
    Greyscale

“)

Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami fails to disclose:
wherein the values for the feedback controller are based on at least the non-zero values of the control model and a disturbance value that describes a driving related disturbance experienced by the autonomous vehicle.
However, Xiong, from the same field of endeavor, discloses:
wherein the values for the feedback controller are based on at least the non-zero values of the control model and a disturbance value that describes a driving related disturbance experienced by the autonomous vehicle during a driving operation (Xiong ¶50 “calculating predicted location information of the target object at the current moment according to the following formula:

    PNG
    media_image5.png
    38
    288
    media_image5.png
    Greyscale
”; Xiong ¶51 “where, xklk-1 is the predicted location information of the target object at the current moment, F k-1 is an ideal state transition matrix at the last moment, the ideal state transition matrix is a matrix form of the ideal state transfer function Bk-l is a control model matrix corresponding to the control quantity uk-1, w-k is a process noise at the current moment, and the process noise at the current moment is for characterizing a prediction error when the location information of the target object is predicted at the current moment”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of using non-zero values of the control model and a disturbance value that’ describes a driving related disturbance as values for a feedback controller, as taught by Xiong, in the system of Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, in order to more easily adjust for an error to further pinpoint location information of a vehicle. (Xiong ¶43 “determining an error value of the third location information under a preset constraint condition, and correcting the third location information according to the error value to obtain final location information of the target object at the current moment.”)
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, and further in view of Xiong fails to disclose:
The values of for the feedback controller are also based on a frequency of a reference line on the road
However, Handa, from the same field of endeavor, discloses:
determining values of a frequency of a reference line on the road. (Handa ¶44 “Transmitting amplifier 13 amplifies and transmits the electromagnetic waves of the first frequency which is the resonance frequency of the lane marker required to be detected”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to determine values of a frequency of a reference line on the road, as taught by Handa, and use them as a further input for the feedback controller disclosed in Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, and further in view of Xiong in order for an autonomous vehicle to identify lane markers without exogenous interference. (Handa ¶34 “Therefore, lane markers can be identified without suffering interference”)

With respect to claim 19,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Xiong, and further in view of Handa discloses:
wherein the reference line includes a lane marker on a road. (Handa ¶47 “The MPU 12 contains an oscillator circuit which oscillates the electromagnetic waves of the first frequency "f", a resonance frequency of the lane marker.”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, further in view of Xiong, further in view of Handa, and futher in view of Jaegal (US20210403051)(hereinafter “Jaegal”).
With respect to claim 20,  
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Xiong, and further in view of Handa discloses:
A driving related disturbance (Xiong ¶50 “calculating predicted location information of the target object at the current moment according to the following formula:

    PNG
    media_image5.png
    38
    288
    media_image5.png
    Greyscale
”; Xiong ¶51 “where, xklk-1 is the predicted location information of the target object at the current moment, F k-1 is an ideal state transition matrix at the last moment, the ideal state transition matrix is a matrix form of the ideal state transfer function Bk-l is a control model matrix corresponding to the control quantity uk-1, w-k is a process noise at the current moment, and the process noise at the current moment is for characterizing a prediction error when the location information of the target object is predicted at the current moment”)
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Xiong, and further in view of Handa fails to disclose 
that the disturbance includes wind blowing on the autonomous vehicle or the autonomous vehicle driving through a pothole or a speed bump.
However, Jaegal, from the same field of endeavor, discloses:
wherein the driving related disturbance includes wind blowing on the autonomous vehicle or the autonomous vehicle driving through a pothole or a speed bump. (Jaegal ¶318 “The processor 170 can calculate the second degree of danger as medium, calculate the level of the second degree of danger as stage 2 and calculate the value of the second degree of danger as 2 upon detecting that acceleration and deceleration of the vehicle 10 are smooth, the vehicle 10 smoothly turns, the distance between the vehicle 10 and the other vehicle 11 is greater than the predetermined reference value, a speed bump is low, a pothole is shallow, there is no shoulder, or there is an obstacle on a road.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the driving related disturbance of a pothole, with the method of Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Xiong, and further in view of Handa, in order to calculate a degree of danger while the autonomous vehicle is driving – which is useful so that the vehicle can perform an action to cope with the dangerous situation. (Jaegal ¶318 “the processor can calculate the second degree of danger as medium”; Jaegal ¶323 “performs an action to cope with a dangerous situation”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/             Examiner, Art Unit 3667                                                                                                                                                                                           
/KENNETH J MALKOWSKI/             Primary Examiner, Art Unit 3667